 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   MONICA HECKATHORN,                                    Case No.: 2:17-cv-00703-APG-NJK
12          Plaintiff(s),                                                 Order
13   v.
14   BODEGA LATINA CORPORATION,
15          Defendant(s).
16         Pending before the Court is Defendant Bodega Latina Corporation’s motion to appear
17 telephonically at the Settlement Conference set for July 25, 2019. Docket No. 33. A response
18 shall be filed no later than May 28, 2019, and any reply shall be filed no later than May 30, 2019.
19         IT IS SO ORDERED.
20         Dated: May 22, 2019
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
